Citation Nr: 0703495	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-24 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.  He died in April 2002 and was survived by 
his daughter, who is the appellant in this case. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to accrued 
benefits.

FINDINGS OF FACT

1.  The appellant filed her claim for accrued benefits more 
than one year after the veteran's death.

2.  The veteran had no pending claim for any VA benefits at 
the time of his death.


CONCLUSION OF LAW

The appellant's claim of entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § 5121 (West Supp. 2005); 
38 C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his or her children 
may be paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

A consequence of the derivative nature of a child's claim of 
entitlement to a veteran's accrued benefits is that, without 
the veteran having a claim pending at the time of death, the 
child has no claim upon which to base his or her own 
application.  See 38C.F.R. § 3.1000(c); 3.152(b) (2006); see 
also Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
child is deemed to include a claim for any accrued benefits.  
See 38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).  However, 
applicable law and VA regulations further stipulate that for 
claims filed for death benefits, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  See 38 U.S.C.A.  § 5101(a) (West 2002); 
38 C.F.R. § 3.152(a).

In this case, the record shows that the veteran died in April 
2002.  Unfortunately, the appellant did not file a claim for 
accrued benefits until several weeks after the one-year 
period following the veteran's death.  Therefore, her claim 
is untimely.  See 38 C.F.R. § 3.1000(c); 3.152(b).  

Moreover, the record reflects that there were no service-
connection claims pending at the time of the veteran's death, 
though he was receiving compensation for his service-
connected bilateral pes planus and gastric neurosis with 
symptoms of peptic ulcer.  In Jones, 136 F.3d at 1299, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a claimant to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  

The Federal Circuit noted that this conclusion comported with 
the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), which stated that a consequence of the derivative 
nature of the claimant's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the claimant has no claim upon 
which to derive his or her own application.  Id. at 1300.  As 
indicated, no such claim was pending at the time of the 
veteran's death.

The Board has reviewed the appellant's statements regarding 
the bill she received for prescription medication for her 
father, but VA is not responsible for paying these medical 
bills and such statements do not provide a basis to find 
accrued benefits were warranted for the veteran prior to his 
death. 

The claims file is absent any evidence that the veteran had a 
claim pending for any VA benefits at the time of his death.  
Accordingly, there is no legal basis to the appellant's claim 
for payment of accrued benefits.  The Board also notes that 
the appellant filed her claim more than one year after the 
veteran's death.  As the law, and not the evidence, is 
dispositive in this case, entitlement to payment of accrued 
benefits is denied due to the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Consequently, the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable.  See §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b)(1).  
In this regard, VA must refrain from providing assistance in 
obtaining evidence when the appellant, as in this case, is 
ineligible for the benefit sought "because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal entitlement."  38 C.F.R. § 3.159(d).  See also 
VAOPGCPREC 5- 2004; Mason v. Principi, 16 Vet. App. 129 
(2002).  As such, no further action is required pursuant to 
the VCAA.

ORDER


Entitlement to accrued benefits is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


